Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a “PRINTING SYSTEM AND MANAGING METHOD FOR PRINTING SYSTEM” [Closest Prior Art: Matsuo et al. (US-2017/0185878): Figs 1, 4, 5 (31a-d), par 0048, 0051-0054, 0058-0059, 0064; Fukuda (JP-2011-180771): par 0036-0039; Scrafford et al. (US-2014/0270812): par 0032, 0036-0037, 0059; Tsukada et al. (US-2003/0071862): par 0174; Tachibana (US-2019/0227475): par 0072, 0075; Matsui et al. (US-8,446,608): Fig 1 (102, 104, 106, 105, 107), col 10, lines 10-25; Watanabe et al. (US-2019/0366740): par 004, 0030-0034, 0047-0050, 0084-0089, 0100-0102].
In response to the Office Action mailed on 2/9/2022, Applicant’s request in view of the amendments/arguments have been reviewed and respectfully considered [See Applicant’s Arguments: pages 9-11], independent claim 1 is allowed for at least the reasons followed:
Matsuo in view of Fukuda, Scrafford, Tsukada, Tachibana, Matsui and further in view of the prior art searched and/or cited including Watanabe does not teach nor render obvious the combination of limitations including “A printing system that performs printing, the printing system comprising: a plurality of production lines, configured for manufacturing a fabric product printed by dyeing a fabric medium by a textile printing process; and a factory management device configured to control the plurality of production lines; wherein each of the plurality of production lines comprises: a line management device disposed in each of the plurality of production lines; a printing apparatus in which at least a part thereof is configured by a unit part which is a replaceable function component; a pre-processing machine configured to execute a pre-process with respect to a printing operation performed in the printing apparatus; and a post-processing machine configured to execute a post-process with respect to the printing operation performed in the printing apparatus, wherein the pre-processing machine is configured to apply a pre-treatment agent to the fabric medium before being printed in the printing apparatus, and the post-processing machine is configured to perform steaming on the fabric medium to which an ink is attached, wherein at least a part of the printing apparatus is configured by a plurality of the unit parts having different functions, the printing apparatus is controlled using a command group including a printer control command which is a command for controlling the printing apparatus, a peripheral device control command which is a command for controlling the pre-processing machine and the post-processing machine, and a unit inspection command which is a command used for an inspection of the unit part, the factory management device is configured to send commands included in the command group to at least one of the line management device, the printing apparatus, the pre-processing machine and the post-processing machine in the production line to control the production line, in the production line, the line management device is configured to control an operation of the printing apparatus by using the printer control command, and control operations of the pre-processing machine and the post-processing machine by using the peripheral device control command, so that the operations of the pre-processing machine and the post-processing machine are controlled in accordance with the operation of the printing apparatus, and the plurality of unit parts is configured to be inspected using the unit inspection command” as recited in independent claim 1.
Dependent claims 2-5 and 7-9 are allowed for being dependent on allowable independent claim 1.
Therefore, claims 1-5 and 7-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIYA J CATO whose telephone number is (571)270-3954. The examiner can normally be reached M-F, 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571.272.7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIYA J WILLIAMS/Primary Examiner, Art Unit 2677